NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                     Submitted  October  1,  2013*  
                                                                                                      Decided  October  23,  2013  
  
  
                                                                                                               Before  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               ANN  CLAIRE  WILLIAMS,  Circuit  Judge  
  
                                                                                               JOHN  DANIEL  TINDER,  Circuit  Judge  
  
  
No.  13-­‐‑1154                                                                                                                 Appeal  from  the  United  States  
                                                                                                                                District   Court   for   the   Western  
JOHNATHAN  L.  FRANKLIN,                                                                                                        District  of  Wisconsin.  
     Plaintiff-­‐‑Appellant,  
                                                                                                                                  
                                               v.                                                                               No.  12-­‐‑cv-­‐‑779-­‐‑bbc  
                                                                                                                                Barbara  B.  Crabb,  Judge.  
JOHN  R.  BURR,  et  al.,  
       Defendants-­‐‑Appellees.  
  
                                                  Order  
                                                        
    Johnathan  Franklin,  who  is  serving  sentences  for  felony  murder  and  aggravated  bat-­‐‑
tery,  contends  in  this  suit  under  42  U.S.C.  §1983  that  police  and  a  state  prosecutor  vio-­‐‑
lated  his  privilege  against  self-­‐‑incrimination  when  they  interrogated  him  after  he  re-­‐‑
quested  counsel.  The  district  court  screened  the  complaint,  see  28  U.S.C.  §1915A,  and  
dismissed  it  under  the  holding  of  Heck  v.  Humphrey,  512  U.S.  477  (1994).  See  2013  U.S.  
                                                                                                 
           *  Defendants  have  not  been  served  with  process  and  are  not  participating  in  this  appeal.  After  exam-­‐‑

ining  appellant’s  brief  and  the  record,  we  have  concluded  that  oral  argument  is  unnecessary.  See  Fed.  R.  
App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  13-­‐‑1154                                                                                      Page  2  

Dist.  LEXIS  2575  (W.D.  Wis.  Jan.  8,  2013).  In  response  to  a  motion  for  reconsideration,  the  
judge  stated  that,  if  Heck  allows  the  suit,  then  the  complaint  must  be  dismissed  as  un-­‐‑
timely.  We  agree  with  the  second  of  those  conclusions.  
       
     In  the  state  prosecution,  Franklin  moved  to  suppress  his  statement.  After  the  state  
judge  denied  his  motion,  Franklin  pleaded  guilty.  The  statements  were  made  in  1996  
and  the  pleas  entered  in  1997.  The  time  limit  for  §1983  litigation  in  Wisconsin  is  six  
years,  see  Gray  v.  Lacke,  885  F.2d  399,  409  (7th  Cir.  1989),  so  the  current  suit,  filed  in  
2012,  is  untimely  unless  Heck  applies—and,  if  Heck  does  apply,  then  the  suit  is  prema-­‐‑
ture.  Franklin  loses  either  way,  but  the  appeal  is  justiciable  because,  if  he  loses  on  Heck  
grounds,  he  retains  the  potential  to  make  a  new  claim  should  his  convictions  be  vacat-­‐‑
ed.  
       
     Heck  holds  that  a  person  who  seeks  damages  on  account  of  supposedly  unconstitu-­‐‑
tional  acts  that  lead  to  imprisonment  must—if  the  theory  of  relief  would  imply  the  inva-­‐‑
lidity  of  the  conviction—show  that  the  conviction  has  been  set  aside  by  a  court  or  by  ex-­‐‑
ecutive  clemency.  As  long  as  the  conviction  stands,  no  damages  action  that  would  be  
incompatible  with  the  conviction’s  validity  is  permissible.  The  Court  added  that  the  
claim  does  not  accrue  until  the  conviction  has  been  vacated,  which  means  that  the  stat-­‐‑
ute  of  limitations  does  not  begin  to  run  until  then.  512  U.S.  at  489–90.  
       
     The  district  court  thought  that  Franklin’s  claim  that  interrogation  occurred  without  
counsel,  if  accepted,  would  be  incompatible  with  the  validity  of  the  convictions.  Yet  the  
convictions  rest  on  Franklin’s  guilty  plea,  not  on  the  admissibility  of  any  particular  evi-­‐‑
dence.  Wallace  v.  Kato,  549  U.S.  384  (2007),  holds  that  a  claim  contending  that  arresting  
officers  violated  the  Fourth  Amendment  accrues  at  the  time  of  the  arrest,  not  when  a  
conviction  is  set  aside,  because  the  remedy  of  suppression  under  the  exclusionary  rule  
does  not  necessarily  prevent  a  valid  conviction.  Moreover,  a  motion  to  suppress  evi-­‐‑
dence  may  be  denied  even  when  a  violation  of  the  Constitution  occurred;  the  exclusion-­‐‑
ary  rule  is  not  coterminous  with  the  substance  of  the  Bill  of  Rights.  That  is  equally  true  
of  a  contention  that  a  confession  is  invalid.  See  Simmons  v.  O’Brien,  77  F.3d  1093  (8th  Cir.  
1996)  (coerced-­‐‑confession  claim  not  barred  by  Heck).  There  is  no  necessary  inconsistency  
between  the  propositions  that  (a)  a  conviction  based  on  a  guilty  plea  is  valid,  and  (b)  the  
police  violated  the  accused’s  rights  at  the  time  of  arrest  or  interrogation.  One  court  of  
appeals  held  otherwise  in  Trimble  v.  Santa  Rosa,  49  F.3d  583,  585  (9th  Cir.  1995),  but  that  
decision  predates  Wallace  and  cannot  be  considered  authoritative.  
       
     Given  Wallace,  Franklin’s  claim  is  not  barred  by  Heck—which  means  that  the  claim  
accrued  in  1996  and  that  this  suit  is  untimely.  The  judgment  of  the  district  court  is  af-­‐‑
firmed.